Per Curiam. Appellee moves the court to postpone the hearing of this cause to some future day of the term, to enable him to apply to the judge who tried the same, to amend the bill of exceptions; said application to be made to said judge in vacation. This bill of exceptions has been signed and sealed by the judge and filed in the office of the clerk, and is a part of the record in the cause and can not be altered or' amended in vacation. Such an amendment to the record could only be made in term time after notice to the opposite party: Devine v. The People, 100 Ill. 290; Hall v. Mills, 5 Bradwell, 495. Motion overruled.